
	

113 HRES 187 IH: Expressing the United States commitment to the reunification of the Republic of Cyprus and the establishment of a unified government on Cyprus that guarantees the human rights of all Cypriots and condemns any attempt to use the current economic crisis as a means of imposing a settlement on the people of Cyprus, and for other purposes.
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 187
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2013
			Mr. Bilirakis (for
			 himself, Mrs. Carolyn B. Maloney of New
			 York, Mr. Grimm,
			 Mr. Sires,
			 Ms. Titus,
			 Mr. Sarbanes,
			 Mr. McGovern, and
			 Mr. Pallone) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the United States commitment to
		  the reunification of the Republic of Cyprus and the establishment of a unified
		  government on Cyprus that guarantees the human rights of all Cypriots and
		  condemns any attempt to use the current economic crisis as a means of imposing
		  a settlement on the people of Cyprus, and for other purposes.
	
	
		Whereas the Republic of Cyprus is an independent and
			 sovereign nation-state within the community of nations;
		Whereas the Republic of Cyprus, the only
			 internationally recognized and legal entity on the island of Cyprus is a member
			 state of the United Nations, the European Union and other international
			 organizations which are vital to the community of nations;
		Whereas the Republic of Cyprus has the
			 lawful authority and power to perform and exercise the functions of government
			 on and within the island of Cyprus;
		Whereas Republic of Turkey’s military unlawfully invaded
			 Cyprus in July 1974;
		Whereas the Turkish military illegally occupies northern
			 Cyprus and the Turkish Government in Ankara exercises significant influence
			 there, thereby forcibly excluding the Government of the Republic of Cyprus from
			 performing and exercising its lawful governing functions;
		Whereas 180,000 displaced persons in Cyprus experience
			 violations of their fundamental human rights as they continue to be excluded
			 from their property lawfully held under the laws of the Republic of Cyprus as a
			 result of the Turkish invasion and continued occupation;
		Whereas on May 10, 2001, the European Court of Human
			 Rights found the Republic of Turkey liable for damages incurred by the Republic
			 of Cyprus directly caused by the Republic of Turkey;
		Whereas the Republic of Cyprus became a
			 member state of the European Union in 2004 and joined the Eurozone in
			 2008;
		Whereas the people of the Republic of Cyprus have been
			 suffering from an economic downturn as the result of the effects of adverse
			 events which have occurred and continue to occur in the global economy;
		Whereas significant deposits of valuable resources have
			 been discovered in the Exclusive Economic Zone (EEZ) of the Republic of
			 Cyprus;
		Whereas this discovery is potentially significant for the
			 energy security of Europe;
		Whereas the United States Government supports the
			 sovereign rights of the Republic of Cyprus to explore hydrocarbon deposits in
			 their respective EEZs;
		Whereas the Republic of Turkey has threatened and
			 continues to threaten to prevent the Republic of Cyprus from developing its
			 hydrocarbon reserves including through military action;
		Whereas the Republic of Turkey and some press commentators
			 have argued that, given the current economic crisis in the Republic of Cyprus,
			 the people of the Republic of Cyprus could be forced to abandon their terms to
			 reunify the island of Cyprus;
		Whereas if Turkey continues with this approach, the island
			 of Cyprus could be permanently divided along ethnic lines; and
		Whereas the policy concepts set forth in Section 610C of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2373), provide in part for
			 a just settlement on Cyprus which must involve the establishment of an
			 independent, unified government on Cyprus and must guarantee that the human
			 rights of all of the people of Cyprus are fully protected and that
			 a just settlement on Cyprus must include the withdrawal of all Turkish
			 military forces from Cyprus: Now, therefore, be it
		
	
		That the House of Representatives calls on
			 the Secretary of State to—
			(1)reaffirm the United States commitment to
			 the reunification of the Republic of Cyprus and the establishment of a unified
			 government on Cyprus that guarantees the human rights of all Cypriots and
			 condemns any attempt to use the current economic crisis as a means of imposing
			 a settlement on the people of Cyprus;
			(2)condemn any
			 attempt to use the current economic crisis as a means of imposing a settlement
			 on the people of the Republic of Cyprus;
			(3)affirm that
			 negotiations for a solution to the problems the Republic of Cyprus faces should
			 only resume once the appropriate preparations take place, so as to ensure that
			 these will be meaningful and result-oriented, allowing for substantial progress
			 and real prospects for a solution; and
			(4)communicate through all available means
			 that the United States affirms its policy that the Republic of Cyprus has
			 exclusive dominion and control over its Exclusive Economic Zone (EEZ) and the
			 right to exploit the resources in its EEZ.
			
